Title: From Alexander Hamilton to Richard Harison, 30 August 1792
From: Hamilton, Alexander
To: Harison, Richard



Sir
Treasury DepartmentAugust 30. 1792.

On the 28th of October 1790 a contract was entered into with Theodosius Fowler for supplying the army with provisions for the year 1791. Copies of which contract and of the Bond for securing the performance of it are enclosed. By an instrument, bearing date the 3d. day of January 1791, Theodosius Fowler made an assignment of this contract to William Duer, Esquire, constituting him, by the same act, his Attorney. A copy of this instrument is also enclosed. On the 7th of April 1791, after notice of this assignment, I wrote a letter to the said William Duer, of which a copy is likewise herewith transmitted. All warrants which have been issued for money to William Duer describe him expressly as Agent to Theodosius Fowler.
On the foregoing state of facts I request your opinion whether Theodosius Fowler and his sureties do or not continue responsible to the Governmt for the fulfilment of the contract.
No other transactions between the Treasury and the Parties have had place, which can at all affect the question.
For the opinion which you shall give you will please to make a charge against this Department.
With great consideration and esteem, I am, Sir,   Your Obedt Servant.
Alexander Hamilton
Richard Harison, Esqr,New York
